 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JENNIFER AMELIA ROSE,                           Case No. 1:18-cv-01384-LJO-JDP
       also known as
12                                                     ORDER GRANTING JOINT REQUEST
       JOHN DAVID GANN                                 AND STIPULATION TO EXTEND TIME
13                                                     TO OPT-OUT OF SETTLEMENT
                          Plaintiff,                   CONFERENCE AND CONTINUE THE
14                                                     SETTLEMENT CONFERENCE
              v.
15     R. ADAIR, et al.,
16                                                     ECF No. 32
                          Defendants.
17

18

19            The parties’ request for an extension and continuance, ECF No. 32, is granted. The

20   parties must advise the court whether they will opt-out of the settlement conference by December

21   3, 2019. The settlement conference presently scheduled for January 30, 2020 is continued to

22   February 21, 2020, at 9:30 a.m. before the Honorable Stanley A. Boone. (Scheduling conflicts

23   make February 20, which the parties suggested, unavailable.) All other details and deadlines

24   remain as described in my previous order, ECF No. 30.

25
     IT IS SO ORDERED.
26
27
     Dated:        November 13, 2019
28                                                     UNITED STATES MAGISTRATE JUDGE
                                                       1
 1

 2

 3
     No. 205
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
               2
